Citation Nr: 0810487	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and had additional periods of service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for Hepatitis C.  A 
September 2007 Board decision reopened this issue and 
remanded the issue of service connection for Hepatitis C for 
further development.  That development having been completed, 
this claim now returns before the Board.


FINDINGS OF FACT

1.  The medical evidence establishes that the most likely 
cause of the veteran's current diagnosis of Hepatitis C is 
due to his use of intravenous drugs in service. 

2.  The veteran's use of intravenous drugs in service was 
outside the "line of duty," and a grant of service 
connection for a disability incurred as a result of use of 
intravenous drugs outside the line of duty is precluded by 
law.  


CONCLUSION OF LAW

The veteran's Hepatitis C is not considered to have been 
incurred in or as a result of active military service.  38 
U.S.C.A. §§ 105(a), 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2007); 
VAOPGCPREC 2-98.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the RO issued letters dated in April 
2003, August 2003, and July 2004 which advised the veteran of 
VA's duties to notify and assist, explained what evidence was 
necessary to substantiate the claim, explained what evidence 
VA would obtain, what evidence VA would obtain if identified 
by the appellant, advised the appellant to tell VA about any 
additional evidence that might be relevant, and advised him 
to submit any evidence he could submit.  After issuing these 
letters the RO afforded the veteran a VA examination in 
October 2007.

The Board finds that the April 2003, August 2003, and July 
2004 notices were adequate to advise the veteran of all 
duties to him as set forth in the VCAA. Two of these notices 
were issued prior to the initial adjudication of the claim.  
Each element of notice described in Pelegrini has been met.  
The notice provided in this case meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

The veteran asserts that he contracted Hepatitis C while in 
service.  He appears to contend that his Hepatitis C resulted 
from intravenous (IV) drug use or tattoos received during 
active service. 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Known risk factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA Letter 
98-110 "Infectious Hepatitis" (November 30, 1998).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of that the disability was incurred or 
aggravated in service.  See VAOPGCPREC 2-98.

Reviewing the evidence of record, the veteran's service 
medical records contain no complaints of, or treatment for, 
any liver problems, to include Hepatitis C.  The earliest 
evidence of record showing any liver problems is dated in 
1982, six years after the veteran's separation from service.  
The veteran does not appear to have been diagnosed with 
Hepatitis C until 1997, 21 years after his separation from 
service.  The veteran's medical records show that he has 
reported that he used heroin, marijuana, and LSD in service.

A VA clinical note dated December 2002 indicates that the 
veteran reported using IV drugs and receiving tattoos in 
service.  The examining physician at that time diagnosed the 
veteran with Hepatitis C, with end stage liver function, 
which he opined was probably military related.  A further 
handwritten statement from that physician indicates that the 
veteran's Hepatitis C was probably military acquired from IV 
drugs and/or a tattoo.

During an October 2007 VA examination, the veteran was 
diagnosed with Hepatitis C, which the examiner indicated was 
as least as likely as not caused by or the result of 
intravenous drug use.  In offering his opinion, the examiner 
indicated that the veteran's intravenous drug use during 
service was his strongest risk factor for Hepatitis C.  In 
support of this opinion, the examiner indicated that he 
considered the timing of the veteran's diagnosis, the onset 
of treatment for Hepatitis C, the subsequent need for a liver 
transplant, and the reported history of intravenous drug use.  
The Board finds this opinion particularly probative in that 
it was based on a full review of the veteran's medical 
records and claims file.

The veteran is competent to state that he received tattoos in 
service.  His statements to his health care providers in this 
regard have been consistent, and are credible.  Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is 
competent if it is limited to matters that the witness has 
actually observed; credibility is a factual determination); 
accord, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The veteran has further indicated that he feels his tattoos 
in service may be the primary cause of his Hepatitis C.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also, Jandreau, supra.  
Here, the veteran's statements as to the cause of his 
Hepatitis C do not involve an observable medical problem, 
such as a broken leg, do not describe a contemporaneous 
medical diagnosis (the veteran's hepatitis C was not 
diagnosed until several years after the veteran's service 
discharge), and his lay statements contradict the most 
persuasive medical evidence.  Thus, the veteran's statements 
that his hepatitis C results from tattoos received in service 
is not competent medical evidence to support the veteran's 
asserted etiology of the disease.  

The veteran's own statements that he used heroin, cocaine, 
and LSD establish that his use of those drugs in service 
falls outside the definition of "line of duty."  
38 U.S.C.A. § 105 precludes a finding that disease or injury 
due to use of alcohol or drugs, other than in line of duty, 
was incurred during or as a result of active service.  Thus, 
the Board finds that the preponderance of the factual and 
medical evidence of record indicates that the veteran's 
Hepatitis C is due to intravenous drug use, which, as noted 
above, would be considered outside the line of duty, and 
defined as willful misconduct.  Service connection for such a 
disease or injury and the resulting disability is precluded 
by law.  Id.; VAOPGCPREC 2-98.  

The preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, the criteria for service 
connection for Hepatitis C are not met.  The Board has no 
legal authority to grant service connection for disability 
due to Hepatitis C incurred as a result of use of intravenous 
drugs.   





ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


